DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1, 3-5 and 8-10 are being examined. Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The restriction requirement was made final in the office action mailed November 27, 2020. 

Claim Rejections - 35 USC § 103
Claims 1, 3-5 and 8-10 are rejected under Kempter et al (US 2014/0031463) in view of Willimann et al (US 6,559,236). 
	Claim 1: Kempter teaches a method for making core-shell particles comprising adjust the pH of an aqueous polymer dispersion from 6 to 9 and adding water glass to the dispersion while keeping the pH in the same range to obtain core-shell particles. See Kempter, abstract, paragraphs 0044. The polymer is dispersed with a mediator agent (i.e. dispersant aid) including anionic surfactant, cationic surfactant, amphoteric, nonionic surfactant or a mixture thereof (Kempter, para. 0075 and 0087). While Kempter lists polymers as one of the materials suitable for the core, Willimann teaches redispersible powder comprising polymer particles of a copolymer from at least one cationic unsaturated monomers and at least one non-cationic unsaturated monomer (Willimann, claim 1). In light of Willimann teaching, the PHOSITA would have been motivated to utilize the polymer particles of Willimann as the core material to obtain the core-shell polymer particles or particle dispersion due to the superior dispersibility of the polymer particles taught by Willimann. With regards to the surface charge of the particles, Willimann teaches copolymers comprising the same components as disclosed in the instant specification and claimed in the instant claim 8 (See Willimann, col. 9, lines 9-26; col. 12, lines 20-35). Therefore, it is expected that the polymer particles of Willimann to have a surface charge ranging from negative to positive within or overlapping the claimed ranges. Moreover, the surface charge directly depends on the makeup of the monomers of the particles as disclosed in the instant specification at page 9, third paragraph; page 10, 2" paragraph; and page 12, 1°‘ paragraph. As seen at Table 1, page 17 of the instant specification, the Dispersion D1 comprises an acrylic dispersion of 54.2% MMA, 44.3% BA, and 1.5% AS, which is approximately the same concentrations as those of the dispersion in Example 1 of the Willimann reference which

comprises 252 g of MMA, 24 g of AS and 252 g of BA, which translates to 47% of MMA, 4.5% of AS and 47% of BA. Similarly, comparing Dispersion D2 at Table 1 which comprises an acrylic dispersion of 50% BA, 49% S and 1% AS which are approximately in the same ranges of the dispersion in Example 5 of Willimann which comprises 220 g of BA, 220 g of S and 40 g of AS, which translates to 43.5% of BA, 47.8% of S and 4% of AS. And the resulting surface charges of D1 and D2 are -120 and -60, respectively (instant specification, page 17, Table 1). Thus, it is expected that the resulting surface charges of the dispersion in Examples 1 and 5 of Willimann would be within the range of 0 to -300 mol/g which is within the claimed range of i) +300 to -300 mol/g.  With regards to the Tg of the core polymer, Willimann teaches that the Tg value of the core (inner phase) is “as low as possible”, particularly less than +50oC (Willimann, col. 5, lines 25-31).  In light of this teaching of Willimann, the POSITA would be motivated to select the core polymer to have a Tg<50oC in order to facilitate redispersion (Williman, col.5, lines 31-34).
	Claims 3-4: The pH in Kempter method is 6-9 which substantially overlaps the claimed pH of 8-10. Therefore, the claim is considered anticipated or as a whole would have been obvious as held In re Malagari.
	Claim 5: The water glass has a modulus (molar ratio) of 2.4 to 3.4 which is well within the claimed range of 1-4 (which is a typical range of commercial water glass). See Kempter, para. 0102.
	Claim 8: Willimann teaches copolymer of non-ionic monomer derived from esters (i.e. (meth)acrylates) and vinyl esters of carboxylic acids (col. 12, lines 20-35).

	Claim 9: The dispersion of the core-shell particles is dried to a redispersible powder (Kempter, para. 0123 and 0131).
	Claim 10: The core-shell particles are obtained as an aqueous dispersion (Kempter, para. 0119).

Response to Arguments
Applicant alleges that the prior art references do not teach the Tg of the core being 50C or less.  However, contrary to Applicant’s allegation, this Tg feature is taught by Willimann in order to promote redispersibility (Willimann, col. 5, lines 25-34).  
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 7, 2022